Citation Nr: 0313952	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for otomycosis of the 
left ear.  

2.  Entitlement to an effective date earlier than May 31, 
2000, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, denied the 
veteran's claim for a compensable evaluation for otomycosis 
of the left ear.  

In August 1999, the veteran testified at a personal hearing 
held at the Board in Washington, D.C.; the Board subsequently 
remanded the issue to the RO in October 1999.  Following 
completion of the directives in the remand, the RO denied the 
claim and the case was returned to the Board.  

Further, in a November 2001 rating action, the RO granted the 
veteran service connection for tinnitus, effective from May 
31, 2000, and assigned a 10 percent rating to the disability.  
By VA letter, also dated in November 2001, he was notified of 
the decision.  In January 2002, VA received the veteran's 
notice of disagreement with the effective date of the grant 
of service connection for tinnitus.  He was sent a Statement 
of the Case, with cover letter, in May 2002, and he filed a 
substantive appeal on the issue in November 2002.  


REMAND

Although the veteran testified at a personal hearing held at 
the Board in Washington, D.C., on the issue of entitlement to 
a compensable rating for otomycosis of the left ear, the 
Veterans Law Judge who presided at that hearing subsequently 
retired from the Board.  Since the law requires that the 
Board member who conducts a hearing on appeal must 
participate in any decision made on that appeal, see 
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2002), 
the veteran has the right to another hearing by another 
Veterans Law Judge.  He has not been apprised of that right 
and must be so apprised.  

Further, the veteran has perfected an appeal on the issue of 
an effective date earlier than May 31, 2001, for the award of 
service connection for tinnitus.  He requested that he be 
afforded a Travel Board hearing on that issue and that the 
hearing be held at the RO in Winston-Salem, North Carolina.  

Of record is a report of contact, dated in April 2003, noting 
that the veteran elected to have a video teleconference 
hearing on June 16, 2003, in lieu of waiting for a Travel 
Board hearing to be scheduled for sometime in August or 
September 2003.  When requested by VA letter to confirm his 
election in writing, the veteran's written response received 
in late May 2003 was that he declined the scheduled video 
teleconference and preferred to wait for a future visit to 
the RO by a Veterans Law Judge for a Travel Board hearing.  
Pursuant to his request, the matter must be remanded to the 
RO so that a Travel Board hearing can be scheduled for a date 
when a Veterans Law Judge will be visiting the RO.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2002) are fully complied with and 
satisfied.  

2.  The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2002).  
He also should be informed of the 
retirement of the presiding Veterans Law 
Judge at the August 1999 Board hearing 
and of his right to present additional 
testimony regarding the issue of 
entitlement to a compensable rating for 
otomycosis of the left ear.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


